DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see claims and remarks filed 05/10/2022, with respect to claims 12-20 have been fully considered and are persuasive.  The 35 USC 112(b) of claims 12-20 has been withdrawn. 
Applicant’s arguments, see claims and remarks filed 05/10/2022, with respect to claims 12-20 have been fully considered and are persuasive.  The 35 USC 103(a) of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1 and 12 cited prior art doesn’t expressly teach claims as amended, hence claims 1 and 12 are deemed allowable.
	Claims 2-11 depend on allowable claim 1, hence claims 2-11 are also deemed allowable.
	Claims 13-20 depend on allowable claim 12, hence claims 13-20 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836